Electronically Filed
                                                    Supreme Court
                                                    SCWC-11-0000781
                                                    12-MAR-2012
                                                    10:35 AM



                       NO. SCWC-11-0000781

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     CIVIL NO. 05-1-0232(2)

       BG INCORPORATED, a Hawai#i corporation, Plaintiff,

                               vs.

                 P.F. THREE PARTNERS, Defendant.
-----------------------------------------------------------------

                     CIVIL NO. 04-1-0500(1)

     BRYAN FUNAI and CYNTHIA FUNAI, Respondents/Plaintiffs-
               Counterclaim Defendants-Appellees,

                               vs.

      P.F. THREE PARTNERS, Respondent/Defendant-Appellant,

                               and

     WILLIAM S. ELLIS JR., Petitioner/Defendant-Counterclaim
            Plaintiff-Cross Claim Plaintiff-Appellant,

                               and

      UPLAND INVESTMENTS, LTD. and OLINDA LAND CORPORATION,
    Respondents/Defendants-Cross Claim Defendants-Appellants,

                               and

    BARBARA A. SUMIDA, STANLEY UNTEN, TAMAE M. SHIRAISHI and
     DEBRA J. SHIRAISHI, Respondents/Defendants-Cross Claim
                      Plaintiffs-Appellees,

                               and

         MICHAEL A. ROCCO and LINDROC, LTD., Defendants.
         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
        (ICA NO. CAAP-11-0000781; CIVIL NO. 05-1-0232(2)
                   and CIVIL NO. 04-1-0500(1))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Petitioner/Defendant-Counterclaim Plaintiff-Cross Claim

Plaintiff-Appellant William S. Ellis, Jr.’s application for writ

of certiorari, filed on February 1, 2012, is hereby rejected.

          DATED: Honolulu, Hawai#i, March 12, 2012.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ James E. Duffy, Jr.

                              /s/ Sabrina S. McKenna




                                2